THE COURT.
Appellant has filed an application in this court for an order to take additional evidence upon issues as to which the findings of the trial court were against her.
The motion is based on the provisions of section 956a of the Code of Civil Procedure. The purpose of the section, in conferring upon appellate courts the power to take additional evidence, is "that wherever possible causes may be finally disposed of by a single appeal and without further proceedings in the trial court, except where the interest of justice requires a new trial."
[1] The testimony upon which the findings were based was conflicting and the object of appellant is to procure the making of findings contrary to those of the trial court in order that its judgment may be reversed. As held in the following cases this is not the purpose of the section: Tupman v. Haberkern,208 Cal. 256 [280 P. 970], Estate of Wirt, 207 Cal. 106
[277 P. 118], First Nat. Bank of Findlay v. Terry, 103 Cal.App. 501
[285 P. 336], and the application is accordingly denied.